Citation Nr: 0920524	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-17 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1951 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The more probative, credible medical opinion of record 
fails to relate the Veteran's current hearing loss to 
service.

2.  The Veteran did not seek any treatment for hearing loss 
for approximately 52 years after his discharge from service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303, 3.306, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), as amended by 73 
Fed. Reg. 23,353-56 (Apr. 30, 2008).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In April 2007, the RO sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter was sent prior to the initial adjudication 
of the Veteran's claim, and it informed the Veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disability and service. 

The Board finds that the content of this letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, an SOC dated in 
May 2008 provided him with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, such as service and VA 
treatment records, and the Veteran has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
The Veteran was also offered the opportunity to testify at a 
hearing before the Board, but he declined, and he was 
provided with a VA audio examination during the development 
of his claim.  It is therefore the Board's conclusion that 
the Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The medical evidence of record reflects a current disability, 
as the Veteran's VA treatment and examination reports reflect 
current diagnoses of hearing loss for VA purposes.  
Therefore, the relevant inquiry in this case is whether the 
Veteran's current hearing loss is attributable to service.  

The Veteran contends that his current hearing loss is 
attributable to his exposure to the firing of 5-inch and 8-
inch guns while serving aboard the U.S.S. Baltimore.  He 
further contends that his hearing deteriorated while in 
service and that his post-service recreational and 
occupational noise exposure were minimal, consisting of 
civilian employment as a salesman and one hunting episode per 
year.

The Veteran's service treatment records fail to reflect that 
the Veteran reported any hearing impairment while in service, 
and whispered voice testing conducted at service separation 
was 15 of 15 bilaterally.

The first medical treatment of record for the Veteran's 
hearing impairment is reflected in a February 2007 VA 
audiology consultation record.  At this time, the Veteran 
reported both military noise exposure from gun fire and 
recreational noise exposure while hunting.  The audiologist 
noted that the Veteran's military noise exposure was "more 
likely as not" a contributing factor to his hearing 
impairment and that the audiometric test results were 
consistent with aging and noise-induced cochlear pathology.

In order to clarify the etiology of the Veteran's current 
bilateral hearing loss, the Veteran underwent a VA audio 
examination in March 2008.  During the examination, the 
Veteran reported military noise exposure from 8-inch, 5-inch, 
and 40 millimeter guns without ear protection during his 
naval service aboard the U.S.S. Baltimore; however, he denied 
any recreational or occupational noise exposure at this time.  
After examining the Veteran and conducting audiological 
testing, the examiner opined that the Veteran's bilateral 
hearing loss is less likely that not caused by or a result of 
exposure to 8-inch and 5-inch gun fire while aboard the 
U.S.S. Baltimore.   In support of this opinion, the examiner 
stated that the Veteran had "mixed" hearing loss and that 
the conductive component of his hearing loss was not 
secondary to military noise exposure.  Rather, the Veteran's 
post-service recreational noise exposure as a hunter 
(reported during his February 2007 VA treatment but not 
during his VA examination), coupled with the natural aging 
process, could account for the Veteran's current bilateral 
hearing loss.

The Board affords greater weight to the VA examiner's medical 
opinion than the opinion rendered by the VA audiologist in 
February 2007.   The VA examiner's opinion was rendered after 
reviewing the medical evidence of record, including the 
Veteran's service and VA treatment records, whereas no such 
review was conducted before the VA audiologist opined that 
the Veteran's military noise exposure likely contributed to 
his current hearing impairment in February 2007.  Moreover, 
the VA examiner's opinion is consistent with the evidence of 
record, which reflects recreational noise exposure, as well 
as military noise exposure, and a substantial gap between the 
Veteran's discharge from service in 1955 and his first 
hearing loss treatment of record in February 2007, 
approximately 52 years after the Veteran's discharge from 
service.  The Board notes that the absence of medical 
treatment for a claimed condition for many years after 
service preponderates against service connection.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. 
Cir. 2000). 

As the greater weight of the evidence fails to relate the 
Veteran's bilateral hearing loss to service, service 
connection is not warranted, and the Veteran's appeal is 
denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
L. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


